Order filed December 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00812-CV
                                    ____________

                     TARGET CORPORATION, Appellant

                                          V.

                      D&H PROPERTIES, LLC, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-02168

                                     ORDER

      Appellant’s brief was due November 25, 2019. No brief or motion for
extension of time has been filed. If appellant does not file a brief with this court on
or before December 23, 2019, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.